TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00699-CV


The City of Austin, Neighbors Organized to Protect the Environment, Inc.,
and John Sikoski, Appellants

v.

Texas Commission on Environmental Quality and KBDJ, L.P., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-GN-05-004217, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


O R D E R

		John Sikoski and Neighbors Organized to Protect the Environment (NOPE) have
filed an unopposed motion for voluntary dismissal of their appeal.  We grant the motion and dismiss
Sikoski's and NOPE's appeal.  This appeal will continue under the same cause number and is
restyled as The City of Austin v. Texas Commission on Environmental Quality and KBDJ, L.P.
		Ordered November 19, 2009.


  
						G. Alan Waldrop, Justice
Before Chief Justice Jones, Justices Waldrop and Henson